DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 6, 11, 15, 21, 26, 28, 37-38, 42, 47, 105-107, 109-111 and 117-118 have been presented for examination on the merits. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 6, 11, 15, 21, 26, 28, 37-38, 42, 47 and 110-111 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-2, 6, 11, 15, 21, 26, 28, 37-38, 42 and 47 are rejected as being indefinite because claim 1 recites a eutectic comprising at least 20 mol% of choline chloride and acetaminophen. This is indefinite because it is not clear if the at least 20% refers to choline chloride alone or the combination of choline chloride and acetaminophen. Claims 2, 26, 37 and 38 are also rejected for the same reasons. 
Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the upper limit of the concentration of choline chloride and acetaminophen. The recited open range of at least 1.25 g/ml encompasses values that are not possible, such as 100 g/ml. It is also noted that the specification does not provide support for an open concentration range as claimed, with the upper limit being about 2 g/ml. 
Claim 110 recites the limitation "the composition" in the article of claim 105.  There is insufficient antecedent basis for this limitation in the claim. Claim 105 does not provide support for a composition. 
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 111 recites the broad recitation an antihistamine, and the claim also recites loratadine and cetirizine which are the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:0
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 105 and 111 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burns et al (US 20170296510).

Burns et al teach a method of forming a concentrated solution of first and second pharmacologically active ingredients which involves: providing a solid eutectic composition of the first and second pharmacologically active ingredients; providing a first solvent; and dissolving the eutectic composition in the first solvent; wherein the first and second pharmacologically active ingredients are independently selected from β2 agonists, muscarinic antagonists, anticholinergics, corticosteroids, etc. A solution is obtained by this method which may be stored and delivered from an ampoule for a nebuliser or a pressurised metered dose inhaler. The solution is useful in the treatment of respiratory diseases (See abstract, [0012]-[0022] and [0044]).
Preferred corticosteroids are selected from the group consisting of mometasone, beclomethasone, budesonide, fluticasone, etc. The most preferred corticosteroid is fluticasone (See [0030] and [0048]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 6, 11, 15, 21, 26, 28, 37-38, 42, 47, 105-107, 109-111 and 117-118      are rejected under 35 U.S.C. 103 as being unpatentable over Su et al (US 20160143848) in view of Burns et al (US 20170296510).

Su et al teach essentially non-aqueous liquid pharmaceutical formulations formed by mixing at least one pharmaceutically active ingredient and at least one other compound capable of interacting with the active pharmaceutical ingredient through non-covalent interactions to form a low-temperature transition mixture (See abstract).
Su et al disclose that low-temperature transition mixtures ("LTTMs") (alternatively called "deep-eutectic solvents" or "DESs") formed from at least one solid API have been developed. The formulations may be solids, liquids, or solids which are liquified by heating (See [0011]). 
It is disclosed that the term "essentially water-free" describes a liquid composition that contains less than 5%, less than 4%, … less than 1%, .. and 0% weight by weight water (See [0017]). 
Su et al teach that a eutectic system describes a homogeneous mix of chemical species, to form a joint super-lattice, by striking a unique atomic or molecular percentage ratio between the components--as each pure component has its own distinct bulk lattice arrangement. It is only in this atomic or molecular ratio that the eutectic system melts as a whole, at a specific temperature (the eutectic temperature), the super-lattice releasing at once all its components into a liquid mixture. The eutectic temperature is the lowest possible melting temperature over all of the mixing ratios for the involved component species. The coordinates defining a eutectic point are the eutectic percentage ratio (on the molecular ratio or horizontal axis) and the eutectic temperature (on the temperature or vertical axis) (See [0014]).
Su et al disclose that LTTMs, or DESs, are formed from the combination of two or more compounds which, when separate, have melting points higher than when the components are combined. For instance, a deep-eutectic solvent is produced by combining urea (mp=133ºC) with choline chloride (mp=302ºC) in a 2:1 molar ratio. The resulting liquid has a melting point of 12ºC. As DESs can be made from environmentally benign constituents, they have been explored as alternatives to traditional solvents for chemical transformations (See [0027]-[0028]). 
One of the compounds in the LTTM may contain at least one amide, including, urea, 1,1-dimethylurea, etc, (See [0036]).
The said LTTMs contain a quaternary ammonium salt, including choline, 2-chlorocholine, etc, (See [0038]). In a preferred embodiment A, the active agent is aspirin or acetaminophen, and B is choline chloride (See [0041]). 
Su et al teach that the LTTMs are characterized by a melting point that is lower than that of the API. The LTTM may have a melting point that is less than about 30ºC, 25ºC, 20ºC, etc, (See [0043]).
Exemplary APIs for use in LTTMs include non-steroidal anti-inflammatory drugs, such as aspirin, acetaminophen, diflunisal, etc, (See [0048]). The API may be an antihistamine, such as cetirizine, ketotifen, loratadine, etc, (See [0052]).
It is also disclosed that the said formulation may be a solid, liquid or solid which can be converted to liquid by heating. Liquids may be injectable or suspendable or solution for oral ingestion, in liquid form or in a soft or hard gel capsule, etc, (See [0056]).
The LTTM may then be stored at temperatures of up to about 37ºC. the composition is liquid at room temperature (See [0014], [0058] and claim 16).
The dosage formulation is for administration topically or by inhalation to a mucosal surface or nasally (See claims 15 and 22). 

Su et al disclose that “FIG. 1 depicts the thermal stability of two binary and ternary, respectively, LTTMs (choline chloride:aspirin (1:2) [square data points] and choline chloride:aspirin:xylitol (2:1:1) [triangle data points]) compared to a conventional aqueous formulation (aspirin dissolved in acetic acid aqueous buffer, pH 2.5 [circle data points]) (See [0012]). 
Su et al lack a specific disclosure on the concentration of choline chloride and acetaminophen or the inhaler. These are known in the art as shown by Burns et al. 

Burns et al teach a method of forming a concentrated solution of first and second pharmacologically active ingredients which involves: providing a solid eutectic composition of the first and second pharmacologically active ingredients; providing a first solvent; and dissolving the eutectic composition in the first solvent; wherein the first and second pharmacologically active ingredients are independently selected from β2 agonists, muscarinic antagonists, anticholinergics, corticosteroids, etc. A solution is obtained by this method which may be stored and delivered from an ampoule for a nebuliser or a pressurised metered dose inhaler. The solution is useful in the treatment of respiratory diseases (See abstract, [0012]-[0022], [0044] and claims 1, 14, 17, 26 and 32).
Preferred corticosteroids are selected from the group consisting of mometasone, beclomethasone, budesonide, fluticasone, etc. The most preferred corticosteroid is fluticasone (See [0030] and [0048]).
Burns et al teach that if the eutectic composition has a molar ratio of 1:1, in a binary composition of 50 and 50 mol % there will be a zero (0) mol % excess and the mixture will be 100% eutectic composition (See [0053]). The eutectic composition may have a molar ratio of 10:1 to 1:1, preferably 9:1 to 1:1, preferably 4:1 to 1:1, preferably 2:1 to 1:1. The skilled person can determine the eutectic molar ratio of a given combination of pharmacologically active ingredients by DSC. The skilled person can determine the molar ratio of a specific composition comprising two pharmacologically active ingredients. The skilled person can therefore determine the deviation of a given composition from the proportion of the eutectic composition as described by molar excess above (See [0054]). 
In Example 3, Burns et al disclose that 10 mg of 1:1 M GB:SX is formulated as a concentrated solution with 1 ml of polyol (PEG400) for storage. For administration by inhalation, the concentrated solution can be diluted with 12.3 g of 2.5% v/v ethanol/HFA 134 solution to give approximately 0.08% w/w of solution (See [0079]). 
It is also disclosed that the pharmaceutically active components may be present in the formulation at a range of from 0.001 to 2.5% by weight (See at least claim 11). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Burns et al with that of Su et al to arrive at the instant invention. It would have been obvious to do so because Su et al teach a eutectic composition comprising choline chloride, urea and one or more pharmaceutically active agents for administration to subjects for effective treatment. Su et al’ teachings differ from the examined claims in that Su et al do not expressly recite the composition compriisng at least 20 mol% of choline chloride and acetaminophen, but provides sufficint disclosure for one of ordinary skill in the arty to determine the effective concentration ranges. Su et al clearly recite that one of ordinary skill in the art can determine the amounts by routine experimentation and from the guidance provide. Su et al also disclose that the formulations can be administered via inhalation, but lack an express disclosure on the inhaler device. However, it is clearly obvious to one of ordinary skill in the art that to achieve inhalation, the composition has to be stored in an inhaler. However, Burns et al is also relied upon to teach that eutectic compositions comprising one or more active agents are known to be contained on an inhaler device and administered to the respiratory system via inhalation. Accordingly, the combination of references would have led one of ordinary skill in the art to the claimed invention with a reasonable expectation of success. 
The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 6, 11, 15, 21, 26, 28, 37-38, 42, 47, 105-107, 109-111 and 117-118 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim s 138-144, 146-148, 150, 152-156 and 159-160 of copending Application No. 17/264,731 (US 20210299044) in view of Su et al (US 20160143848).
The Obviousness Double Patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims. The examined claims would have been obvious over the reference claims in view of Su et al. Specifically the examined claims are drawn to a composition comprising a eutectic, wherein at least 20mol% of the eutectic comprises choline chloride and acetaminophen. Depending claims add other limitations such as the water content, the temperature, the eutectic being contained in a capsule, the composition comprising a hydrogen bond donor such as urea, etc. 
The reference claims are drawn to a composition comprising an emulsion comprising a first phase and a second phase wherein the first phase comprises choline chloride, urea and ketorolac. Depending claims add other limitations such as the water content, the temperature, the eutectic being contained in a capsule, composition comprising propylene glycol, etc. 
While the claims are not identical, the scope is so overlapping that the claims are not considered patentably distinguishable. More, specifically, the differences are that the reference claims require an emulsion, while examined claims are open to any composition form including an emulsion. Examined claims are drawn to a composition comprising acetaminophen while in reference claims the active agent is ketorolac. Another difference is that examined claim 105 requires an article, an inhaler containing a eutectic composition, while reference claims do not. 
However, the differences are obvious in view of the art as evidenced by Su et al. Su et al teach similar eutectic compositions comprising choline chloride, urea and an active agent including acetaminophen or ketorolac. The formulations can be in the form of topical or inhalation. As such the variations between the two sets of claims would have been obvious to one of ordinary skill in the art. 
 This is a provisional nonstatutory double patenting rejection.

Claims 1-2, 6, 11, 15, 21, 26, 28, 37-38, 42, 47, 105-107, 109-111 and 117-118 are rejected. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616